Case 1:19-mj-00543 Document 1 Filed on 05/06/19 in TXSD Page 1 of 2

AO91 (Rev. 12/03) Criminal Complaint /:~€ [ U`)/) L,/ AUSA mnlt]sls$t?i§t“°‘%

 

UNITED STATES DISTRICT COURT MAY _5 2039

 

md J. Brad|ey, Clerk of com

Southem District Of Texas Brownsville Division

UNITED STATES OF Al\/IERICA CRIMINAL COl\/[PLAINT

VS.
Case Number: B-l9- //YI<F‘ 53 7_/ 5

Berenice GUERRERO-Luna
A203 645 784 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about May 04, 2019 in Cameron County, in
the Southern District Gf Texas defendant(s)

 

knowingly, willfully, and in reckless disregard of the fact that (3) undocumented alien(s) had entered the United States in
violation of law and remained in the United States in violation of law, did transport and move said alien(s) by means of a motor
vehicle with intent to further their unlawful presence,

 

in violation of Title 8 United States Code, Section(s) l324(a)(MA)(ii)
I further state that l am a(n) Border Patrol Agent and that this complaint is based on the

following facts:
On May 4, 2019 at approximately 9:15 p.m., Border Patrol Agents received information from a concerned citizen of possible
subjects on her property near the river in Brcwnsville, Texas.

As agents were arriving at the location, they observed a vehicle that was pulled over on the side of the road with its break lights
activated. As agents got closer, the vehicle departed at a high rate of speed. Agents were able to catch up to the vehicle shortly
after it departed from the area. Vehicle checks were conducted on the red in color GMC Sierra and it came back registered from
Cypress, Texas. Border Patrol Agents then proceeded to initiate a traffic stop near the intersection of Dakota Avenue and
Southmost Road.

Continued on the attached sheet and made a part of this complaint Yes |:] No

 

Signature of Complain&r/

Quintanilla, Adalberto Border Patrol Agent

 

 

Sworn to before me and signed in my presence, Prinred Name of Complainam
May 06, 2019 at Brcwnsville, Texas
Date City/State

Ronald G. Morgan U.S. Magistrate Judge MM /

Name of Judge Title of Judge -"Signature of J»dge

 

CONTINUATION OF CRIMINAL_ COMPLAINT _ _
Case 1:19-mj-00543 Document 1 Fl|ed on 05/06/19 m TXSD Page 2 of 2

M_I

In support of Criminal Complaint

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V.
Berenice GUERRERo-Luna caSeNumber; B-19- yv)j»§?-/j

A203 645 784 Mexico

Agents approached the passenger side of the vehicle and identified themselves as Border Patrol Agents. A male subject was sitting
in the front passenger side of the vehicle accompanied by a female driver. Agents questioned the passenger as to his citizenship in
the English language A male passenger later identified as CHAY-Godinez, Elias Alexander, did not answer the question and
avoided eye contact Agents again asked the subject as to his country of citizenship this time in the Spanish language to which he
responded that he was from the Country of Mexico with no documents to be in the United States legally. Agents proceeded to
question the driver, later identified as Berenice GUERRERO-Luna as to her country of citizenship to which she also responded to
be from Mexico with no documents As agents continued their investigation they observed another two subjects siting at the rear
seats of the vehicle. Both subjects were questioned as to their country of citizenship and both were also in the United States
illegally_

All 4 subjects were detained and transported to the Fort Brown Border Patrol Station for further case development After further

case development it was determined, through sworn statements and photo lineups by two material witnesses, that Berenice
GUERRERO-Luna was the female driver who was transporting (3) undocumented aliens for monetary gain.

SUBSCRIBED and SWORN to before me this 6th day of May, 2019

M`_/ % Border Patrol Agent

Signature of Jlidicial Officer / Signzt{e of Complainant

